  8:19-cv-00322-BCB-SMB Doc # 49 Filed: 02/11/21 Page 1 of 2 - Page ID # 311




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

J.T. JOHNSON JR., as father of next friend, of
Janea Marie Johnson, a minor; and J.T.
JOHNSONJR., Individually;                                              8:19CV322

                       Plaintiffs,
                                                              THIRD AMENDED FINAL
        vs.                                                    PROGRESSION ORDER

JENNA R. FRIESEN,

                       Defendant.


       A status conference was held in this matter on February 10, 2021 regarding the Plaintiffs’
Supplemental Motion to Amend Progression Deadlines (Filing No. 44) and Motion to Amend
Progression Deadlines. (Filing No. 45.) The Motions are granted. Accordingly,

       IT IS ORDERED that the provisions of the Court’s previous final progression orders
remain in effect, and in addition to those provisions, progression shall be amended as follows:

       1)     The trial and pretrial conference will not be set at this time. The status conference
              presently scheduled for April 12, 2021 is canceled. A status conference to discuss
              case progression, the parties’ interest in settlement, and the trial and pretrial
              conference settings will be held by telephone with the undersigned magistrate
              judge on July 29, 2021 at 1:00 p.m. Counsel shall use the conferencing instructions
              assigned to this case to participate in the conference. (Filing No. 27.)

       2)     The deadlines for moving to amend pleadings or add parties are:

                      For the plaintiff(s):                 January 22, 2021
                      For the defendant(s):                 February 22, 2021

       3)     The deadline for completing written discovery under Rules 33, 34, and 36 of the
              Federal Rules of Civil Procedure is January 4, 2021. Motions to compel discovery
              under Rules 33, 34, and 36 must be filed by January 19, 2021.

              Note: A motion to compel, to quash, or for a disputed protective order shall not be
              filed without first contacting the chambers of the undersigned magistrate judge to
              set a conference for discussing the parties’ dispute.

       4)     The deadlines for identifying expert witnesses expected to testify at the trial, (both
              retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and non-retained experts, (Fed. R.
              Civ. P. 26(a)(2)(C)), are:

                      For the plaintiff(s):                 June 7, 2021
                      For the defendant(s):                 September 7, 2021
   8:19-cv-00322-BCB-SMB Doc # 49 Filed: 02/11/21 Page 2 of 2 - Page ID # 312




         5)       The deadlines for complete expert disclosures1 for all experts expected to testify at
                  trial, (both retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and non-retained experts,
                  (Fed. R. Civ. P. 26(a)(2)(C)), are:

                            For the plaintiff(s):                          June 7, 2021
                            For the defendant(s):                          November 8, 2021

         6)       The deposition deadline is December 6, 2021.

                       a. The maximum number of depositions that may be taken by the plaintiffs as
                          a group and the defendants as a group is 10.

                       b. Depositions will be limited by Rule 30(d)(1), unless otherwise agreed by
                          the parties.

         7)       The deadline for filing motions to dismiss and motions for summary judgment is
                  April 29, 2021.

         8)       The deadline for filing motions to exclude testimony on Daubert and related
                  grounds is December 6, 2021.

         9)       The parties shall comply with all other stipulations and agreements recited in their
                  Rule 26(f) planning report that are not inconsistent with this order.

         10)      All requests for changes of deadlines or settings established herein shall be directed
                  to the undersigned magistrate judge. Such requests will not be considered absent a
                  showing of due diligence in the timely progression of this case and the recent
                  development of circumstances, unanticipated prior to the filing of the motion,
                  which require that additional time be allowed.

         Dated this 11th day of February, 2021.

                                                                 BY THE COURT:


                                                                 s/ Susan M. Bazis
                                                                 United States Magistrate Judge




         1
           While treating medical and mental health care providers are generally not considered “specially retained
experts,” not all their opinions relate to the care and treatment of a patient. Their opinion testimony is limited to what
is stated within their treatment documentation. As to each such expert, any opinions which are not stated within that
expert’s treatment records and reports must be separately and timely disclosed.
